Exhibit 10.1 OFFICE LEASE AGREEMENT LANDLORD: SHIGO 10 PO OWNER LLC TENANT: ALBIREO PHARMA, INC. BUILDING ADDRESS: 10 POST OFFICE SQUARE, BOSTON, MA SUBMISSION NOT AN OPTION THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND NEGOTIATION DOES NOT CONSTITUTE AN OFFER TO LEASE, A RESERVATION OF THE PREMISES, OR AN OPTION FOR LEASE OF THE PREMISES.THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND NEGOTIATION SHALL VEST NO RIGHTS IN ANY PARTY.THIS LEASE SHALL BECOME EFFECTIVE ONLY UPON EXECUTION AND DELIVERY THEREOF BY LANDLORD AND TENANT, REGARDLESS OF ANY WRITTEN OR VERBAL REPRESENTATION OF ANY AGENT, MANAGER, OR EMPLOYEE OF LANDLORD TO THE CONTRARY. THIS OFFICE LEASE AGREEMENT (this “Lease”) is entered into by and between Landlord and Tenant as of the Effective Date.The parties to this instrument hereby agree as follows: SECTION 1.BASIC DATA. As further supplemented in the balance of this Lease and its Exhibits, this Basic Data sets forth the basic terms of this Lease and, where appropriate, constitutes definitions of certain terms used in this Lease. Effective Date: February 7, 2017 Landlord: SHIGO 10 PO Owner LLC, a Delaware limited liability company Tenant: Albireo Pharma, Inc., a Delaware corporation Building: The building commonly known and numbered as 10 Post Office Square, Boston, MA. Land: The parcel of land on which the Building is located as further described in the legal description (the “Legal Description”) attached hereto as Exhibit A. Property: The Building and the Land. Premises: Approximately 5,116 rentable square feet located on the fifth (5th) floor of the South Tower of the Building and substantially as shown on the plan of premises (the “Plan of Premises”) attached hereto as Exhibit B. Permitted Use: General office use and no other use or purpose. Term: The period commencing on the later of (x) the Target Date (as hereinafter defined), or (y) the date upon which Landlord’s Work (as hereinafter defined) is Substantially Complete (as hereinafter defined) and possession of the Premises is delivered to Tenant (the “Commencement Date”) and ending approximately sixty-two (62) months thereafter (the “Expiration Date”), unless terminated or extended as provided herein. The “Term” shall include any Extension Term (as hereinafter defined) with respect to which Tenant properly exercises the Extension Option (as hereinafter defined). Lease Year: With respect to the 1st Lease Year, the period commencing on the Commencement Date, and ending at midnight twelve (12) full calendar months after the end of the Rent Abatement Period (as hereinafter defined); provided, however, that if the Rent Abatement Period does not end on the last day of a calendar month, then the 1st Lease Year shall be extended to include the partial month following the end of the Rent Abatement Period so that the 1st Lease Year shall expire on the last day of the twelfth (12th) full calendar month following the month in which the Rent Abatement Period ends, and the Term shall be similarly extended. With respect to the 2nd and succeeding Lease Years, periods of twelve (12) full calendar months following the expiration of the 1st Lease Year. 2 Base Rent: The Base Rent during the Term is as follows: Period Annual Rent (Based on 12 months) Monthly Rent Per Sq. Ft. Rent Commencement Date – Month 14 (1st Lease Year) * $251,963.00 * $20,996.92 * $49.25 Month 15 – Month 26 (2nd Lease Year) Month 27 – Month 38 (3rd Lease Year) Month 39 – Month 50 (4th Lease Year) Month 51 – Month 62 (5th Lease Year) * Notwithstanding the foregoing Base Rent schedule or any contrary provision of this Lease, but subject to the terms of Section 6.1, Tenant shall not be obligated to pay any Base Rent otherwise attributable to the Premises during the first two (2) months of the Term. Base Tax Year: Fiscal Year 2018 (i.e., July 1, 2017 – June 30, 2018) Tenant’s Share of Tax Increases: 1.96%, which is a fraction, the numerator of which shall mean the rentable area of the Premises and the denominator of which shall mean the rentable area of the South Tower of the Building, which measures 260,546 rentable square feet, as adjusted by Landlord from time to time due to an actual change in the physical size of the Premises or the South Tower of the Building Base Expense Year: Calendar Year 2017 (i.e., January 1, 2017 – December 31, 2017) Tenant’s Share of Expense Increases: 1.96%, which is a fraction, the numerator of which shall mean the rentable area of the Premises and the denominator of which shall mean the rentable area of the South Tower of the Building, which measures 260,546 rentable square feet, as adjusted by Landlord from time to time due to an actual change in the physical size of the Premises or the South Tower of the Building Security Deposit: $87,398.00 (Subject to Section 26.2) Guarantor: None Broker(s): Jones Lang LaSalle (representing Landlord exclusively) and Avison Young (representing Tenant exclusively). 3 Exhibits: Exhibit A Legal Description Exhibit B Plan of Premises Exhibit C Work Letter Exhibit D Concept Plan Exhibit E Building Finish Specifications Exhibit F Form of Commencement Agreement SECTION 2.PREMISES and COMMON AREAS. Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the Premises subject to all encumbrances of record. Landlord hereby grants to Tenant during the Term, a license to use, in common with the others entitled to such use, the Common Areas as they from time to time exist, subject to the rights, powers and privileges herein reserved to Landlord.The term “Common Areas” as used herein will include all areas and facilities located outside the Premises on the Property that are provided and designated by Landlord for the general non-exclusive use and convenience of Tenant and other tenants.Common Areas include but are not limited to any hallways, lobbies, stairways, elevators, pedestrian sidewalks, landscaped areas, loading areas, parking areas (if any) and Building amenities (including, but not limited to, shared gym/fitness facilities, lounge areas, conference rooms and the like).
